Mr. Chief Justice Todd, Jr.,
concurring.
Notwithstanding my dissent in Vélez v. San Miguel, 68 P.R.R. 534; Vidal v. Mason, 68 P.R.R. 558; Vidal v. District Court, 71 P.R.R. 544 and Díaz v. Morales, 71 P.R.R. 648 cited in the opinion of the majority, I concur herein because I consider that the facts in the instant case render *151inapplicable the reasonings set forth in my dissenting opinions in those cases. I shall explain. Plaintiff herein was expressly forbidden to lease the Falansterio Apartments and defendants had knowledge of said prohibition. Therefore, the action of plaintiff in accepting and of defendants in paying, such or other sums of money, was hot meant as rent of a lease which could not validly exist between the parties.